DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response, filed 4/7/2021, has been entered and made of record. Claims 1-22 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims  1,12, and 19 and the Yan reference have been considered but are moot because the new ground of rejection presented in this Office action is necessitated by amendment and does not rely on Yan reference. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otaka (US 2019/0124285).
As to claim 1, Otaka teaches an apparatus (Fig. 1, solid-state imaging device “10”) comprising: 

an analog-to-digital (A/D) converter (Fig. 3, AD conversion part “220”) configured to generate raw digital outputs based on performing at least one of: (1) a first quantization operation  to quantize the charge to generate a first raw digital output ([0053], lines 13-19) based on a first A/D conversion relationship between the raw digital outputs and a first intensity range of light received by the photodiode (Fig. 6, Time Stamp ADC), or (2) a second quantization operation to quantize the charge to generate a second raw digital output ([0053], lines 19-24) based on a second A/D conversion relationship between the raw digital outputs and a second intensity range of light received by the photodiode (Fig. 6, Linear ADC); and 
a raw output conversion circuit (Fig. 19, signal processing part “19”) configured generate a refined digital output to represent an intensity of the incident light based on a raw digital output obtained from the A/D converter and at least one predetermined conversion parameter (Fig. 19, parameters associated with offset correction table “714”), 
wherein the at least one conversion parameter compensates comprises an offset compensation parameter that compensates for a discontinuity between the first A/D conversion relationship and the second A/D conversion relationship ([0054]; [0111] and [0112]). 
Claims 12 and 19 are method claims whose steps are encompassed by apparatus limitations of claim 1. Therefore, they are rejected as detailed above.
As to claim 22, Otaka teaches the apparatus of claim 1, further comprising a capacitor (Fig. 3, floating diffusion “FD1;” {Floating diffusion nodes acts a capacitors by storing charge generated at a photodiode.});
wherein the photodiode is configured to:
accumulate a first part of the charge as residual charge until the photodiode becomes saturated; and

wherein the first quantization operation is performed to measure a quantity of the residual charge; and
wherein the second quantization operation is performed to measure at least one of: a quantity of the overflow charge transferred to the capacitor ([0053], lines 13-24), or a time it takes for a quantity of the overflow charge to exceed a saturation threshold.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka (US 2019/0124285) in view of Mabuchi (US 2008/0042046).
11, Otaka teaches the apparatus of claim 1. The claim, however, differs from Otaka in that it requires that the A/D converter and the raw output conversion circuit are on different integrated circuit chips. 
In the same field of endeavor, Mabuchi discloses an image sensor system (Fig. 5) in which a pixel array (Fig. 5, pixel array section “14”) and associated A/D conversion circuitry (Fig. 5, column circuit “16”; [0031]) are formed on a chip (Fig. 5, sensor chip “11”) different from a chip on which digital signal processing circuitry is formed (Fig. 5, DSP chip “13”). In light of the teaching of Mabuchi, the Examiner submits that it would have been obvious to one of ordinary skill in the art to form the pixel part and A/D converters of Otaka on a chip different from that on which the reference’s signal processing part is formed because an artisan of ordinary skill in the art would recognize the power reduction advantages and space-saving advantages that this configuration would provide. 

Allowable Subject Matter
Claims 2-10,13-18,20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the following is a statement of reasons for the indication of allowable subject matter: As to claims 2,13, and 20, each requires, with varying scope, that the first and second quantization operations correspond to charge accumulated in a photodiode and charge transferred or overflowed to a capacitor, respectively. Otaka discloses this feature. However, the reference does not disclose the claimed first and second refined digital output based on respective first and second conversion parameter. Otaka adjusts one or the other of the A/D conversion curves for the overflow and photodiode signals but not both. Claims 3-10 14-18 are allowable because they depend on either claim 2 or 13. As to claim 22, the Examiner has been unable to find any prior art that discloses compensating for offset between A/D conversion curves as claimed based on accumulated dark current.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/2/2021